Title: To George Washington from Richard Peters, 8 May 1781
From: Peters, Richard
To: Washington, George


                        
                            Sir
                            War Office May 8th 1781
                        
                        The Board have been honoured with your Excellency’s Letter of the 26th Ulto inclosing a Representation from
                            Genl Knox against breaking up the Post at Fishkill: These Reasons appear to be Sufficient to induce a Repeal of our Order
                            on that Subject & are very different from the Ideas we had of the Matter from Representations made to us; by which
                            it seemed to be evident that the Post, if kept up might be superintended by officers detached from the Army, both of the
                            Line & in the Department of Field Commissary, who it was Suggested would have been sufficient for the Purpose of a
                            temporary Laboratory or other Branch of the Military Stores Departments, without making it a Permanent Post &
                            keeping up a Train of Additional officers; & especially as the present Sett were not favorably Spoken of; Mr
                            Ruddock particularly being mentioned as very much addicted to Drink. By some Mistake it was neglected to write both to
                            your Excellency & Genl Knox on this Subject. We only meant to save Public Expence & get rid of useless
                            officers having no Idea of unnecessary Alterations. And as both your Excellency & General Knox are of Opinion that
                            the Post & its officers are necessary, we readily Agree that both should continue. We have the honor to be with
                            the greatest Respect Your Excellency’s very obedient Servts
                        
                            Richard Peters
                            By order

                        
                     Enclosure
                                                
                            
                                At a Board of War May 7. 1781
                            
                            
                                
                                     
                                    Present
                                     
                                    Mr Peters
                                
                                
                                    
                                    
                                    
                                    Col Grayson
                                
                            
                            His Excellency the Commander in chief having represented to the Board the necessity of continuing the
                                post and officers at Fishkill, which by a former Order of this Board was directed to be broken up as a fixed post and
                                the officer discharged.
                            Agreed.
                            That the former Order of this Board for delivery of the Military Stores at Fishkill to the Quarter Master
                                and for discharging from the Service Mr Ruddock, Commissary, and the officers—employed under him at that place be
                                updated, and the Post—be continued and the officers remain in the Service of the—United States, any former Order of
                                this Board to the Contrary notwithstanding.
                            Extract from the Minutes for Joseph Carleton Secy
                            
                                Nn: Jones
                            
                        
                        
                    